DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection teaches the added limitations.

Allowable Subject Matter
Claims 2-3, 6-8, 10-11, 14-15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 9, 12-13, 16, and 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Busick (US 2020/0125386 A1), in view of Raut (US 8,230,256 B1), and in further view of Chan (US 2014/0149354 A1)

For claim 1, 
Busick teaches a computer system comprising: a client device; and a server configured to monitor a virtual computing session for failure, with the virtual computing session being accessed by said client device, []¹, []², and update a state of the backup virtual computing session []² to match a previous state of the virtual computing session prior to failure (see paragraphs [0003], figure 1, [0026], [0066], and other locations: mirroring means synchronizing states, so that failover is seamless). 
Busick does not explicitly teach “redirect said client device to a backup virtual computing session based on failure of the virtual computing session”¹
However, Raut teaches redirect said client device to a backup virtual computing session based on failure of the virtual computing session (see [0214] and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Busick to include “redirect … session”, as taught by Raut, because each one of Busick and Raut teach failover to VM therefore they are analogous arts and because that’s the point of failure by definition (see [0214] and other locations).
The combination of Busick and Raut does not explicitly teaches “receive state updates of the virtual computing session being monitored” and “based on the received state updates”²
However, Chan teaches receive state updates of the virtual computing session being monitored and based on the received state updates (see abstract, [0005], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Busick and Raut to include “receive … monitored” and “based … updates”, as taught by Chan, because each one of Busick, Raut, and Chan teach mirroring of VM therefore they are analogous arts and because updating deltas of complete states is the most efficient way to insure mirrored states (see abstract, [0005], [0035], [0040], and other locations).

For claim 4, 
The combination of Busick, Raut, and Chan teaches the limitations of claim 1 for the reasons above.
Busick further teaches said server updates the state of the backup virtual computing session before failure of the virtual computing session (see locations pointed to above: mirroring occurs before failover as preparation). 

For claim 5, 
The combination of Busick, Raut, and Chan teaches the limitations of claim 1 for the reasons above.
Busick further teaches said server updates the state of the backup virtual computing session after failure of the virtual computing session (see locations pointed to above and claim 11: this is failback which requires mirroring as well). 


For claims 9 and 12-13, 
The claims recite essentially similar limitations as claims 1 and 4-5 respectively. Claims 9 and 12-13 are a server.

For claims 16 and 18-19, 
The claims recite essentially similar limitations as claims 1 and 4-5 respectively. Claims 16 and 18-19 are a method.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114